EXHIBIT 10.4
TopSpin Medical, Inc.
INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of
                    , 2009 by and between TopSpin Medical, Inc., a Delaware
corporation (the “Company”), and                      (“Indemnitee”).

     
WHEREAS,
  The Company desires to attract and retain qualified directors, officers,
employees and other agents (hereinafter collectively “Office Holders”, and
individually “Office Holder”), and to provide them with protection against
liability and expenses incurred while acting in that capacity;
 
   
WHEREAS,
  The Amended and Restated Certificate of Incorporation of the Company (the
“Certificate”) and the Amended and Restated Bylaws of the Company (the “Bylaws”)
contain provisions for indemnifying Office Holders of the Company, and the
Bylaws and Delaware law contemplate that separate contracts may be entered into
between the Company and its Office Holders with respect to their indemnification
by the Company, which contracts may provide greater protection than is afforded
by the Certificate and Bylaws;
 
   
WHEREAS,
  The Company understands that Indemnitee has reservations about serving or
continuing to serve the Company without adequate protection against personal
liability arising from such service, and that it is also of critical importance
to Indemnitee that adequate provision be made for advancing costs and expenses
of legal defense; and
 
   
WHEREAS,
  The Board of Directors of the Company has approved as being in the best
interests of the Company indemnity contracts substantially in the form of this
Agreement for directors and officers of the Company and its subsidiaries and for
certain other employees and agents of the Company designated by the Board of
Directors.

NOW, THEREFORE, in order to induce Indemnitee to serve or to continue to serve
as an Office Holder of the Company, and in consideration of Indemnitee’s service
to the Company, the parties agree as follows:
1. Contractual Indemnity. In addition to the indemnification provisions of the
Bylaws, the Company hereby agrees, subject to the limitations of Sections 2 and
5 hereof:
1.1. To indemnify, defend and hold Indemnitee harmless to the greatest extent
possible under applicable law from and against any and all judgments, fines,
penalties, amounts paid in settlement and any other amounts reasonably incurred
or suffered by Indemnitee (including attorneys’ fees) in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Company, to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes an Office Holder of the Company or is
or was serving or at any time serves at the request of the Company as an Office
Holder of another corporation, partnership, joint venture, trust or other
enterprise (collectively referred to hereafter as a “Claim”), whether or not
arising prior to the date of this Agreement.

 

 



--------------------------------------------------------------------------------



 



1.2. To pay any and all expenses reasonably incurred by Indemnitee in defending
any Claim or Claims (including reasonable attorneys’ fees and other reasonable
costs of investigation and defense), as the same are incurred and in advance of
the final disposition of any such Claim or Claims, upon receipt of an
undertaking by or on behalf of Indemnitee to reimburse such amounts if it shall
be ultimately determined that Indemnitee: (i) is not entitled to be indemnified
by the Company under this Agreement, and (ii) is not entitled to be indemnified
by the Company under the Certificate or the Bylaws.
The termination of any action or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that: (i) Indemnitee did not act in good faith and
in a manner which Indemnitee reasonably believed to be in the best interests of
the Company, or (ii) with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
2. Limitations on Contractual Indemnity. Indemnitee shall not be entitled to
indemnification or advancement of expenses under Section 1:
2.1. if a court of competent jurisdiction, by final judgment or decree, shall
determine that (i) the Claim or Claims in respect of which indemnity is sought
arise from Indemnitee’s fraudulent, dishonest or willful misconduct, or
(ii) such indemnity is not permitted under applicable law; or
2.2. on account of any suit in which judgment is rendered for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law; or
2.3. for any acts or omissions or transactions from which an Office Holder may
not be indemnified under the Delaware General Corporation Law; or
2.4. with respect to proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to proceedings
brought in good faith to establish or enforce a right to indemnification under
this Agreement or any other statute or law, or (ii) at the Company’s discretion,
in specific cases if the Board of Directors of the Company has approved the
initiation or bringing of such suit; or
2.5. for expenses or liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) which have been paid directly to Indemnitee by an insurance
carrier under a policy of directors’ and officers’ liability insurance
maintained by the Company; or
2.6. on account of any suit brought against Indemnitee for misuse or
misappropriation of non public information, or otherwise involving Indemnitee’s
status as an “insider” of the Company, in connection with any purchase or sale
by Indemnitee of securities of the Company.
3. Continuation of Contractual Indemnity. Subject to the termination provisions
of Section 11, all agreements and obligations of the Company contained herein
shall continue for so long as Indemnitee shall be subject to any possible
action, suit, proceeding or other assertion of a Claim or Claims.
4. Expenses; Indemnification Procedure. The Company shall advance all expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action or proceeding referenced in Section 1
hereof (but not amounts actually paid in settlement of any such action or
proceeding). Indemnitee hereby undertakes to repay such amounts advanced if, and
to the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Company as authorized hereby. The advances to
be made hereunder shall be paid by the Company to Indemnitee within twenty
(20) days following delivery of a written request therefor by Indemnitee to the
Company.

 

 



--------------------------------------------------------------------------------



 



5. Notification and Defense of Claim. If any action, suit, proceeding or other
Claim is brought against Indemnitee in respect of which indemnity may be sought
under this Agreement:
5.1. Indemnitee will promptly notify the Company in writing of the commencement
thereof, and the Company and any other indemnifying party similarly notified
will be entitled to participate therein at its own expense or to assume the
defense thereof and to employ counsel reasonably satisfactory to Indemnitee.
Notice to the Company shall be directed to the Chief Executive Officer of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee). Notice
shall be deemed received three (3) business days after the date postmarked if
sent by domestic certified or registered mail, properly addressed; otherwise
notice shall be deemed received when such notice shall actually be received by
the Company. Indemnitee shall have the right to employ its own counsel in
connection with any such Claim and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of Indemnitee
unless (i) the Company shall not have assumed the defense of the Claim and
employed counsel for such defense, or (ii) the named parties to any such action
(including any impleaded parties) include both Indemnitee and the Company, and
Indemnitee shall have reasonably concluded that joint representation is
inappropriate under applicable standards of professional conduct due to a
material conflict of interest between Indemnitee and the Company, in either of
which events the reasonable fees and expenses of such counsel to the Indemnitee
shall be borne by the Company upon delivery to the Company of the undertaking
referred to in Section 1.2. However, in no event will the Company be obligated
to pay the fees or expenses of more than one firm of attorneys representing
Indemnitee and any other Office Holders of the Company in connection with any
one Claim or separate but substantially similar or related Claims in the same
jurisdiction arising out of the same general allegations or circumstances.
5.2. The Company shall not be liable to indemnify Indemnitee for any amounts
paid in settlement of any Claim effected without the Company’s written consent,
and the Company shall not settle any Claim in a manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent;
provided, however, that neither the Company nor Indemnitee will unreasonably
withhold its consent to any proposed settlement and, provided further, that if a
Claim is settled by the Indemnitee with the Company’s written consent, or if
there be a final judgment or decree for the plaintiff in connection with the
Claim by a court of competent jurisdiction, the Company shall indemnify and hold
harmless Indemnitee from and against any and all losses, costs, expenses and
liabilities incurred by reason of such settlement or judgment.
5.3. Indemnitee shall give the Company such information and cooperation as it
may reasonably require and as shall be within Indemnitee’s power.
5.4. Any indemnification provided for in Section 1 shall be made no later than
forty-five (45) days after receipt of the written request of Indemnitee. If a
Claim under this Agreement, under any statute, or under any provision of the
Certificate or Bylaws providing for indemnification, is not paid in full by the
Company within forty-five (45) days after a written request for payment thereof
has first been received by the Company, Indemnitee may, but need not, at any
time thereafter bring an action against the Company to recover the unpaid amount
of the claim and, subject to Section 13 of this Agreement, Indemnitee shall also
be entitled to be reimbursed for the expenses (including attorneys’ fees) of
bringing such action. It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in connection with any
action or proceeding in advance of its final disposition) that Indemnitee has
not met the standards of conduct which make it permissible under applicable law
for the Company to indemnify Indemnitee for the amount claimed but the burden of
proving such defense shall be on the Company, and Indemnitee shall be entitled
to receive interim payments of expenses pursuant to Section 4 unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties’ intention that if the Company
contests Indemnitee’s right to indemnification, the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

 

 



--------------------------------------------------------------------------------



 



5.5. If, at the time of the receipt of a notice of a Claim, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.
6. Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee against any Claim to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the
Certificate, the Bylaws or by statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute or rule which expands the
right of a Delaware corporation to indemnify its Office Holders, such changes
shall be, ipso facto, within the purview of Indemnitee’s rights and Company’s
obligations, under this Agreement. In the event of any change in any applicable
law, statute, or rule which narrows the right of a Delaware corporation to
indemnify its Office Holders, such changes, to the extent not otherwise required
by applicable law to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.
7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
in the investigation, defense, appeal or settlement of any civil or criminal
action or proceeding, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled.
8. Public Policy. Both the Company and Indemnitee acknowledge that in certain
instances, Federal law or applicable public policy may prohibit the Company from
indemnifying its Office Holders under this Agreement or otherwise. Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.
9. Insurance. Although the Company may from time to time maintain insurance for
the purpose of indemnifying Indemnitee and other Office Holders of the Company
against personal liability, including costs of legal defense, nothing in this
Agreement shall obligate the Company to do so.
10. No Restrictions. The rights and remedies of Indemnitee under this Agreement
shall not be deemed to exclude or impair any other rights or remedies to which
Indemnitee may be entitled under the Certificate or Bylaws, or under any other
agreement, provision of law or otherwise, nor shall anything contained herein
restrict the right of the Company to indemnify Indemnitee in any proper case
even though not specifically provided for in this Agreement, nor shall anything
contained herein restrict Indemnitee’s right to contribution as may be available
under applicable law.
11. Termination. The Company may terminate this Agreement at any time upon
90 days written notice, but any such termination will not affect Claims relating
to events occurring prior to the effective date of termination.

 

 



--------------------------------------------------------------------------------



 



12. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.
13. Attorneys’ Fees. In the event of any litigation or other action or
proceeding to enforce or interpret this Agreement, the prevailing party as
determined by the court shall be entitled to an award of its reasonable
attorneys’ fees and other costs, in addition to such relief as may be awarded by
a court or other tribunal.
14. Further Assurances. The parties will do, execute and deliver, or will cause
to be done, executed and delivered, all such further acts, documents and things
as may be reasonably required for the purpose of giving effect to this Agreement
and the transactions contemplated hereby.
15. Acknowledgment. The Company expressly acknowledges that it has entered into
this Agreement and assumed the obligations imposed on the Company hereunder in
order to induce Indemnitee to serve or to continue to serve as an Office Holder
of the Company, and acknowledges that Indemnitee is relying on this Agreement in
serving or continuing to serve in such capacity.
16. Construction of Certain Phrases.
16.1. “Company”: For purposes of this Agreement, references to the “Company”
shall also include, in addition to the resulting corporation in any
consolidation or merger to which TopSpin Medical, Inc. is a party, any
constituent corporation (including any constituent of a constituent) absorbed in
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its Office Holders, so that if
Indemnitee is or was an Office Holder of such constituent corporation, or is or
was serving at the request of such constituent corporation as an Office Holder
of another corporation, partnership, joint venture, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
16.2. Benefit Plans: References to “fines” contained in this Agreement shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as an Office Holder of the Company which imposes duties on,
or involves services by, such Office Holder with respect to an employee benefit
plan, its participants, or beneficiaries.
17. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.
18. Governing Law; Binding Effect; Amendment.
18.1. This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Delaware applicable to contracts entered into in Delaware
and any dispute arising from or in connection with this Agreement shall be
submitted to the sole and exclusive jurisdiction of the competent court in the
State of New York.
18.2. This Agreement shall be binding upon Indemnitee and the Company, their
successors and assigns, and shall inure to the benefit of Indemnitee, his heirs,
personal representatives and assigns and to the benefit of the Company, its
successors and assigns.
18.3. No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
“Company”
TopSpin Medical, Inc.
a Delaware corporation

         
By: 
       
 
 
     
Name: 
     
 
 
 
     
Title:
     
 
 
 
   

“Indemnitee”

     
 
(Signature of Indemnitee)
   
 
   
 
(Social Security Number)
   

         
Address:
       
 
 
 
   
 
 
 
   
 
 
 
   

 

 